Probate appeal to the Superior Court contesting the, appointment of a Guardian for Howard Everett Taylor. The Superior Court sustained the appeal from the probate court and dismissed the Guardian. An appeal was duly taken from the judgment of the Superior Court. After briefs were filed and the case set down for oral argument, the attorney for appellants informed the court that Howard Everett Taylor was deceased.
Based on the present state of the record, appellants are ordered to file a memorandum within ten days of this order showing cause why the instant appeal should not be dismissed as being moot. Appellee will have ten days thereafter in which to file an answer.